Citation Nr: 0945944	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and a 
psychotic disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 1979 to March 1981.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in June 2007.  A 
transcript is contained in the claims folder.  

The Board remanded the case in September 2007, and it now 
returns for further review.

The Board notes that the claim on appeal was previously 
characterized, including by the Board in September 2007, as 
one simply for service connection for PTSD and a psychotic 
disorder.  However, in a recent judicial precedent, the U.S. 
Court of Appeals for Veterans Claims (Court) held that claims 
for service connection for PTSD include claims for service 
connection for all psychiatric disabilities reasonably raised 
by the Veteran or the evidentiary record, based on the 
inherent unreasonableness of imputing self-knowledge of 
mental conditions from which the Veteran may be suffering.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file 
bears medical records with diagnoses variously of multiple 
other psychiatric disorders, including particularly 
schizoaffective disorder with mood disorder.  The claim at 
issue has accordingly been restyled as one for service 
connection for a psychiatric disorder to include PTSD and 
psychosis, to reflect the broader possible claim for other 
psychiatric disorder(s), as necessitated by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board does not here find that the development requested 
by the Board in its September 2007 remand was not 
satisfactorily completed.  See D'Aries v. Peake, 22 Vet. App. 
97 (2008) (only substantial, and not strict, compliance with 
the terms of a Board remand is required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998)).  Rather, based upon the 
expansion of the issue in this case due to the decision of 
the Court in Clemons, supra, the Veteran will need to be 
furnished updated notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated VCAA notice, 
to inform him of the evidence necessary to 
substantiate his claim for service connection 
for any current psychiatric disorders on a 
direct in-service causation basis, including 
PTSD, and what evidence he is to provide and 
what evidence VA will attempt to obtain on 
his behalf.   All records and responses 
received should be associated with the claims 
file, and any indicated development should be 
undertaken.  

2.  The Veteran also should be asked if he 
has any information or evidence regarding any 
post-service mental health or social services 
treatment for which records have not already 
been obtained, in furtherance of his claim 
for psychiatric disorders.  He should be 
advised that mental illness from which he may 
suffer need not necessarily be PTSD in order 
to be related to service (consistent with 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
and he should accordingly be encouraged to 
assist in obtaining existing records of 
treatment or evaluation for any mental 
illness.  All records and responses received 
should be associated with the claims file, 
and any indicated development should be 
undertaken.  

3.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

